DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 - A stable balance controller, comprising: an H∞ controller receiving an input signal and generating a control effort signal Xref a state-feedback circuit receiving the control effort signal Xref as an input and generating an output signal; and a feedback loop, including the H∞ controller and the state-feedback circuit, transferring the output signal of the state-feedback circuit back to the input of the H ∞  controller and inputting a tracking error input signal to the H ∞  controller, wherein the tracking error input signal is the difference between the output signal of the state-feedback circuit and the input signal.
Claim 2 - wherein the state-feedback circuit includes a first circuit A, a second circuit B, a third circuit C, an integrator circuit ∫, and a state-feedback controller L.
Claim 6 - wherein: 
    PNG
    media_image1.png
    33
    74
    media_image1.png
    Greyscale
 wherein I is an identity matrix, wherein G is the state-feedback circuit, wherein K is the H∞ controller, wherein R is indicative of control effort, wherein S is indicative of a sensitivity function, and wherein T is indicative of a complementary sensitivity function.

    PNG
    media_image2.png
    57
    67
    media_image2.png
    Greyscale
 Y3 = W3Tv, wherein Y1,Y2,Y3 are auxiliary outputs, W1, W2, W3 are assigned weights, and v is the input signal received by the H∞ controller.
Claim 8 - wherein W1 is a frequency characteristic such that when frequency = 0, 1/W1 < 0 dB.
Claim 9 – herein W3 is a frequency characteristic such that when frequency > a control cycle frequency of an associated robot, 1/W3 < 0 dB
Claim 10 - wherein W3 is a frequency characteristic such that when frequency > a measured sensor noise frequency of an associated robot, 1/W3< 0 dB.
Claim 11 - A robot, comprising: a robot body; an actuator controlling movement of the robot body; and a stable balance controller, including: an H∞ controller receiving an input signal and generating a control effort signal Xref; a state-feedback circuit receiving the control effort signal Xref as an input and generating an output signal; and a feedback loop, including the H∞ controller and the state-feedback circuit, transferring the output signal of the state-feedback circuit back to the input of the H∞ controller and inputting a tracking error input signal to the H∞ controller, wherein the tracking error input signal is the difference between the output signal of the state-feedback circuit and the input signal.
Claim 12 – wherein the state-feedback circuit of the stable balance controller includes a first circuit A, a second circuit B, a third circuit C, an integrator circuit ∫, and a state-feedback controller L
Claim 13 - wherein the state-feedback circuit includes a second feedback loop nested within the feedback loop of the stable balance controller.
Claim 14 - wherein the robot is a ballbot
Claim 15 - A control system for providing stable balance control, comprising: an H∞ controller receiving an input signal and generating a control effort signal Xref; a state-feedback circuit receiving the control effort signal Xref as an input and generating an output signal; and a feedback loop, including transferring the output signal of the state-feedback circuit back to the input of the H∞ controller and inputting a tracking error input signal to the H∞ controller, wherein the tracking error input signal is the difference between the output signal of the state-feedback circuit and the input signal, and wherein the state-feedback circuit includes a second feedback loop nested within the feedback loop of the control system for providing stable balance control.
Claim 16 - wherein the state-feedback circuit includes a first circuit A, a second circuit B, a third circuit C, an integrator circuit ∫, and a state-feedback controller L.
Step 1 - Statutory category – Yes
Claims 1, 2, and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving an input signal, generating a control effort signal, receiving the control effort signal, generating an output signal, transferring the output signal, and inputting a tracking error input signal. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claims 1, 2, and 6-16 are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performance using mathematical concepts. 
The limitation of receiving an input signal, generating a control effort signal, receiving the control effort signal, generating an output signal, transferring the output signal, and inputting a tracking error input signal covers performance of the limitation in mathematical concepts but for the recitation of generic computer components (i.e. robot/controller/actuator).  That is, other than reciting a robot, an actuator, and a controller, nothing in the claim element precludes the step from being performed using mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of using mathematical concepts but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings I. Mathematical concepts" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claims 1, 2, and 6-16 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot, an actuator, and a controller to receiving an input signal, generating a control effort signal, receiving the control effort signal, generating an output signal, transferring the output signal, and inputting a tracking error input signal. The robot, an actuator, and a controller in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating, transferring, and inputting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Suggest amending claim to include the output signal from the controller drives or operates the actuator associated with the movement of the robot from the embodiments in Paragraph [0059].
	Claim 3 - wherein: the second circuit B receives the control effort signal Xref as an input and generates an output signal, the integrator circuit ∫ receives the output signal of the second circuit B and generates a signal x indicative of a state of an associated robot, the third circuit C receives the signal x and generates the output signal for the state-feedback circuit, the first circuit A receives the signal x and generates an output signal also received by the integrator circuit ∫, and the state-feedback controller L receives a difference between the control effort signal Xref and the signal x via a second feedback loop, and generates u as an input to the second circuit B.
	Claim 17 – wherein: the second circuit B receives the control effort signal Xref as an input and generates an output signal, the integrator circuit ∫ receives the output signal of the second circuit B and generates a signal x indicative of a state of an associated robot, the third circuit C receives the signal x and generates the output signal for the state-feedback circuit, 21Atty. Dkt. No. HRA-44695.01 the first circuit A receives the signal x and generates an output signal also received by the integrator circuit ∫, and the state-feedback controller L receives a difference between the control effort signal Xref and the signal x via a second feedback loop, and generates u as an input to the second circuit B.
Step 1 - Statutory category – Yes
Claims 3 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving an input signal and generating an output signal. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claims 3 and 17 are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performance using mathematical concepts. 
The limitation of receiving an input signal and generating an output signal covers performance of the limitation in mathematical concepts but for the recitation of generic computer components (i.e. robot/controller).  That is, other than reciting a robot and a controller, nothing in the claim element precludes the step from being performed using mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of using mathematical concepts but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings I. Mathematical concepts" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claims 3 and 17 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a controller to receiving an input signal and generating an output signal. The robot and a controller in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
	Claim 4 - wherein: x = Ax + Bu; and y = Cx, wherein x is the signal generated by the integrator circuit f and is indicative of the state of the associated robot, wherein y is the output signal of the state-feedback circuit, wherein u is the signal generated by the state-feedback controller L, and wherein A, B, and C correspond to the first circuit A, the second circuit B, the third circuit C, respectively.
	Claim 5 - 
    PNG
    media_image3.png
    8
    21
    media_image3.png
    Greyscale
 wherein L is the feedback gain of the state-feedback controller L.
	Claim 18 - wherein: x = Ax + Bu; and y = Cx, wherein x is the signal generated by the integrator circuit f and is indicative of the state of the associated robot, wherein y is the output signal of the state-feedback circuit, wherein u is the signal generated by the state-feedback controller L, and wherein A, B, and C correspond to the first circuit A, the second circuit B, the third circuit C, respectively.
Claim 19 -
    PNG
    media_image3.png
    8
    21
    media_image3.png
    Greyscale
 wherein L is the feedback gain of the state-feedback controller L.
Claim 20 - wherein: 
    PNG
    media_image1.png
    33
    74
    media_image1.png
    Greyscale
 wherein I is an identity matrix, wherein G is the state-feedback circuit, wherein K is the H∞ controller, wherein R is indicative of control effort, wherein S is indicative of a sensitivity function, and wherein T is indicative of a complementary sensitivity function.
Step 1 - Statutory category – Yes
Claims 4, 5, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a signal. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claims 4, 5, 18-20 are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performance using mathematical concepts. 
The limitation of generating a signal covers performance of the limitation in mathematical concepts but for the recitation of generic computer components (i.e. robot/controller).  That is, other than reciting a robot and a controller, nothing in the claim element precludes the step from being performed using mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of using mathematical concepts but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings I. Mathematical concepts" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claims 4, 5, 18-20 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a controller to generating a signal. The robot and a controller in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataraman (US 20170349267 A1).
Regarding Claim 1, Venkataraman teaches A stable balance controller, comprising: ([0060] FIG. 5 depicts graphs of a flight test with an LQG controller…  under control of the LQG backup control mode, is able to exert enough control on both the roll and pitch of the aircraft to maintain the aircraft in sub-optimal but stable flight.) an H∞ controller receiving an input signal and generating a control effort signal Xref; ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation [0058] The LQG and H.sub.∞ syntheses result in stable controllers that can be connected with the plant to form the closed loop) a state-feedback circuit receiving the control effort signal Xref as an input and generating an output signal; ([0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300. Fig. 3 Input signal element r and output signal element y) and a feedback loop, including the H∞ controller and the state-feedback circuit (Fig. 4 [0044] The output vector is y=[φ,θ,p,q,r], and contains all the measured and estimated signals used for feedback control. [0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300 [0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation [0058] The LQG and H.sub.∞ syntheses result in stable controllers that can be connected with the plant to form the closed loop), transferring the output signal of the state-feedback circuit back to the input of the H ∞  controller and inputting a tracking error input signal to the H ∞  controller ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation), wherein the tracking error input signal is the difference between the output signal of the state-feedback circuit and the input signal. ([0051] The tracking error (e) is formed between r and the estimated Euler angles as: e=r−[φ, θ].sup.T.)
Regarding Claim 11, Venkataraman teaches A robot, comprising: a robot body (Fig. 1 UAV element 200); an actuator controlling movement of the robot body ([0042] In particular, the steady state of the aircraft is unaltered, implying that the actuator faults induce small transients in the aircraft states. These small transients make the switchover from the baseline control mode to the backup control mode relatively smooth and stable.); and a stable balance controller, including ([0060] FIG. 5 depicts graphs of a flight test with an LQG controller…  under control of the LQG backup control mode, is able to exert enough control on both the roll and pitch of the aircraft to maintain the aircraft in sub-optimal but stable flight.): an H∞ controller receiving an input signal and generating a control effort signal Xref ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation [0058] The LQG and H.sub.∞ syntheses result in stable controllers that can be connected with the plant to form the closed loop); a state-feedback circuit receiving the control effort signal Xref as an input and generating an output signal ([0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300. Fig. 3 Input signal element r and output signal element y); and a feedback loop, including the H∞ controller and the state-feedback circuit (Fig. 4 [0044] The output vector is y=[φ,θ,p,q,r], and contains all the measured and estimated signals used for feedback control. [0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300 [0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation [0058] The LQG and H.sub.∞ syntheses result in stable controllers that can be connected with the plant to form the closed loop), transferring the output signal of the state-feedback circuit back to the input of the H∞ controller and inputting a tracking error input signal to the H∞ controller ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation), wherein the tracking error input signal is the difference between the output signal of the state-feedback circuit and the input signal. ([0051] The tracking error (e) is formed between r and the estimated Euler angles as: e=r−[φ, θ].sup.T.)
Regarding Claim 13, teaches Venkataraman wherein the state-feedback circuit includes a second feedback loop nested within the feedback loop of the stable balance controller. (Fig. 4 two feedback loops [0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300. [0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation.)
Regarding Claim 15, teaches A control system for providing stable balance control, comprising ([0060] FIG. 5 depicts graphs of a flight test with an LQG controller…under control of the LQG backup control mode, is able to exert enough control on both the roll and pitch of the aircraft to maintain the aircraft in sub-optimal but stable flight.): an H∞ controller receiving an input signal and generating a control effort signal Xref ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation [0058] The LQG and H.sub.∞ syntheses result in stable controllers that can be connected with the plant to form the closed loop); a state-feedback circuit receiving the control effort signal Xref as an input and generating an output signal ([0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300. Fig. 3 Input signal element r and output signal element y); and a feedback loop, including the H∞ controller and the state-feedback circuit (Fig. 4 [0044] The output vector is y=[φ,θ,p,q,r], and contains all the measured and estimated signals used for feedback control. [0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300 [0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation [0058] The LQG and H.sub.∞ syntheses result in stable controllers that can be connected with the plant to form the closed loop), transferring the output signal of the state-feedback circuit back to the input of the H∞ controller and inputting a tracking error input signal to the H∞ controller ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation), wherein the tracking error input signal is the difference between the output signal of the state-feedback circuit and the input signal, ([0051] The tracking error (e) is formed between r and the estimated Euler angles as: e=r−[φ, θ].sup.T.) and wherein the state-feedback circuit includes a second feedback loop nested within the feedback loop of the control system for providing stable balance control. (Fig. 4 two feedback loops [0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300. [0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation. [0058] The LQG and H.sub.∞ syntheses result in stable controllers that can be connected with the plant to form the closed loop)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (US 20170349267 A1) in view of Fong (“Design and build a ballbot”) from the IDS in further view of Frankhauser (“Modeling and control of a ballbot” 2010) from the IDS
Regarding Claim 2, Venkataraman does not expressly disclose, but Fong discloses wherein the state-feedback circuit includes a first circuit A, a second circuit B, an integrator circuit ∫, and a state-feedback controller L. (Page 15 Fig. 9 State Space Control Block Diagram element A, element B, element ∫dt, and element k)
In this way, the system of Fong includes a circuit A, B, ∫dt, and k in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including a circuit A, B, ∫dt, and k to the LQR controller.
Venkataraman does not expressly disclose, but Frankhauser discloses a third circuit C, (Page 17 Fig. 2.5 LQR controller with linear model P element C)
In this way, the system of Frankhauser includes a circuit C in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including a circuit C to the LQR controller.
Regarding Claim 3, Venkataraman does not expressly disclose, but Fong discloses wherein: the second circuit B receives the control effort signal Xref as an input and generates an output signal (Page 15 Fig. 9 State Space Control Block Diagram element xref, element B, and output signal element x.dot after element B), the integrator circuit ∫ receives the output signal of the second circuit B and generates a signal x indicative of a state of an associated robot (Page 15 Fig. 9 State Space Control Block Diagram element xref, element B, and output signal element x.dot after element B, before element ∫ dt, and output signal element x. Page 14 where x is the system state), the first circuit A receives the signal x and generates an output signal also received by the integrator circuit ∫ (Page 15 Fig. 9 State Space Control Block Diagram element A receives output signal element x and element ∫ dt receives the signal from element B and element A), and the state-feedback controller L receives a difference between the control effort signal Xref and the signal x via a second feedback loop (Page 15 Fig. 9 State Space Control Block Diagram element k receives elements -1 and element xref via the feedback loop), and generates u as an input to the second circuit B. (Page 15 Fig. 9 State Space Control Block Diagram element u after element k and before element B)
In this way, the system of Fong includes a circuit A, B, ∫dt, and k in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including a circuit A, B, ∫dt, and k to the LQR controller.
Venkataraman does not expressly disclose, but Frankhauser discloses the third circuit C receives the signal x and generates the output signal for the state-feedback circuit (Page 17 Fig. 2.5 LQR controller with linear model P element C, output signal element y and feedback signal after element C)
In this way, the system of Frankhauser includes a circuit C receiving signal x and generating the output y with feedback in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including a circuit C receiving signal x and generating the output y with feedback in the LQR Controller.
Regarding Claim 4, Venkataraman does not expressly disclose, but Fong discloses wherein u is the signal generated by the state-feedback controller L (Page 15 Fig. 9 State Space Control Block Diagram element u after element k)
In this way, the system of Fong includes element u after element k in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including element u after element k to the LQR controller.
Venkataraman does not expressly disclose, but Frankhauser discloses wherein: x = Ax + Bu; and y = Cx, (Page 16 equation (2.40)) wherein x is the signal generated by the integrator circuit ∫ and is indicative of the state of the associated robot (Page 17 Fig. 2.5 LQR controller with linear model P element x after element ∫. Page 16 state vector x.dot), wherein y is the output signal of the state-feedback circuit (Page 17 Fig. 2.5 LQR controller with linear model P output signal element y), and wherein A, B, and C correspond to the first circuit A, the second circuit B, the third circuit C, respectively. (Page 17 Fig. 2.5 LQR controller with linear model P elements A, B, and C)
In this way, the system of Frankhauser includes a circuit A, B, and C where x is the signal generated by element ∫, and y is the output signal in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including a circuit A, B, and C where x is the signal generated by element ∫, and y is the output signal in the LQR Controller.
Regarding Claim 5, Venkataraman does not expressly disclose, but Fong discloses 
    PNG
    media_image3.png
    8
    21
    media_image3.png
    Greyscale
 wherein L is the feedback gain of the state-feedback controller L. (Page 14 3.1 State Space Control equation (9) u = k(xref – x) where k is the matrix of gains)
In this way, the system of Fong includes element k a matrix of gains in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including element k to the LQR controller.
Regarding Claim 12, Venkataraman does not expressly disclose, but Fong discloses wherein the state-feedback circuit of the stable balance controller includes a first circuit A, a second circuit B, an integrator circuit ∫, and a state-feedback controller L. (Page 15 Fig. 9 State Space Control Block Diagram element A, element B, element ∫dt, and element k)
In this way, the system of Fong includes a circuit A, B, ∫dt, and k in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including a circuit A, B, ∫dt, and k to the LQR controller.
Venkataraman does not expressly disclose, but Frankhauser discloses a third circuit C, (Page 17 Fig. 2.5 LQR controller with linear model P element C)
In this way, the system of Frankhauser includes a circuit C in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including a circuit C to the LQR controller.
Regarding Claim 16, Venkataraman does not expressly disclose, but Fong discloses wherein the state-feedback circuit includes a first circuit A, a second circuit B, an integrator circuit ∫, and a state-feedback controller L (Page 15 Fig. 9 State Space Control Block Diagram element A, element B, element ∫dt, and element k)
In this way, the system of Fong includes a circuit A, B, ∫dt, and k in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including a circuit A, B, ∫dt, and k to the LQR controller.
Venkataraman does not expressly disclose, but Frankhauser discloses a third circuit C, (Page 17 Fig. 2.5 LQR controller with linear model P element C)
In this way, the system of Frankhauser includes a circuit C in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including a circuit C to the LQR controller.
Regarding Claim 17, Venkataraman does not expressly disclose, but Fong discloses wherein: the second circuit B receives the control effort signal Xref as an input and generates an output signal (Page 15 Fig. 9 State Space Control Block Diagram element xref, element B, and output signal element x.dot after element B), the integrator circuit ∫ receives the output signal of the second circuit B and generates a signal x indicative of a state of an associated robot (Page 15 Fig. 9 State Space Control Block Diagram element xref, element B, and output signal element x.dot after element B, before element ∫ dt, and output signal element x. Page 14 where x is the system state), the first circuit A receives the signal x and generates an output signal also received by the integrator circuit ∫ (Fong Page 15 Fig. 9 State Space Control Block Diagram element A receives output signal element x and element ∫ dt receives the signal from element B and element A), and the state-feedback controller L receives a difference between the control effort signal Xref and the signal x via a second feedback loop (Fong Page 15 Fig. 9 State Space Control Block Diagram element k receives elements -1 and element xref via the feedback loop), and generates u as an input to the second circuit B. (Fong Page 15 Fig. 9 State Space Control Block Diagram element u after element k and before element B)
In this way, the system of Fong includes a circuit A, B, ∫dt, and k in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including a circuit A, B, ∫dt, and k to the LQR controller.
 Venkataraman does not expressly disclose, but Frankhauser discloses the third circuit C receives the signal x and generates the output signal for the state-feedback circuit (Page 17 Fig. 2.5 LQR controller with linear model P element C, output signal element y and feedback signal after element C),21Atty. Dkt. No. HRA-44695.01 
In this way, the system of Frankhauser includes a circuit C receiving signal x and generating the output y with feedback in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including a circuit C receiving signal x and generating the output y with feedback in the LQR Controller.
Regarding Claim 18, Venkataraman does not expressly disclose, but Fong discloses wherein u is the signal generated by the state-feedback controller L (Page 15 Fig. 9 State Space Control Block Diagram element u after element k)
In this way, the system of Fong includes element u after element k in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including element u after element k to the LQR controller.
Venkataraman does not expressly disclose, but Frankhauser discloses wherein: x = Ax + Bu; and y = Cx, (Page 16 equation (2.40)) wherein x is the signal generated by the integrator circuit f and is indicative of the state of the associated robot (Page 17 Fig. 2.5 LQR controller with linear model P element x after element ∫. Page 16 state vector x.dot), wherein y is the output signal of the state-feedback circuit (Page 17 Fig. 2.5 LQR controller with linear model P output signal element y), and wherein A, B, and C correspond to the first circuit A, the second circuit B, the third circuit C, respectively. (Page 17 Fig. 2.5 LQR controller with linear model P elements A, B, and C)
In this way, the system of Frankhauser includes a circuit A, B, and C where x is the signal generated by element ∫, and y is the output signal in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including a circuit A, B, and C where x is the signal generated by element ∫, and y is the output signal in the LQR Controller.
Regarding Claim 19, Venkataraman does not expressly disclose, but Fong discloses 
    PNG
    media_image3.png
    8
    21
    media_image3.png
    Greyscale
 wherein L is the feedback gain of the state-feedback controller L. (Page 14 3.1 State Space Control equation (9) u = k(xref – x) where k is the matrix of gains)
In this way, the system of Fong includes element k a matrix of gains in the LQR Controller. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including element k to the LQR controller.
Claims 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (US 20170349267 A1) in view of Frankhauser (“Modeling and control of a ballbot” 2010) from the IDS in further view of Hojo (US 7092856 B1).
Regarding Claim 6, Venkataraman teaches wherein: 
    PNG
    media_image1.png
    33
    74
    media_image1.png
    Greyscale
 wherein K is the H∞ controller ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation),
Venkataraman does not expressly disclose, but Frankhauser discloses wherein I is an identity matrix (Page 16 element C matrix is the identity matrix), wherein G is the state-feedback circuit (Page 17 Fig. 2.5 LQR controller with linear model P), wherein R is indicative of control effort (Page 17 Fig. 2.5 LQR controller with linear model P input signal element r)
In this way, the system of Frankhauser includes an identity matrix, state feedback circuit and control effort in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including an identity matrix, state feedback circuit and control effort in the LQR Controller.
Venkataraman does not expressly disclose, but Hojo discloses wherein S is indicative of a sensitivity function (Fig. 3 element 13 sensitivity weight Ws), and wherein T is indicative of a complementary sensitivity function. (FIG. 3, the complementary sensitivity weight Wt element 14)
In this way, the system of Hojo includes a sensitivity weight and a complementary sensitivity weight. Like Venkataraman, Hojo is concerned with stabilizing a device using H∞.  
Therefore, from these teaching of Venkataraman and Hojo, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Hojo to the system of Venkataraman since doing do would enhance the system by including a sensitivity weight and a complementary sensitivity weight.
Regarding Claim 7, Venkataraman teaches wherein: 
    PNG
    media_image2.png
    57
    67
    media_image2.png
    Greyscale
 Y3 = W3Tv, wherein Y1 ([0051] The tracking error (e) is formed between r and the estimated Euler angles as: e=r−[φ, θ].sup.T.),Y2 ([0047] FIG. 3 depicts a conceptual block diagram of a Linear Quadratic Gaussian (LQG) backup control mode system 300. Fig. 3 Input signal element r and output signal element y),Y3 (Fig. 3 output signal element y) are auxiliary outputs, W1 , W2 (Fig. 4 performance weights P.sub.φ and P.sub.θ.), W3 (Fig. 4 performance weights P.sub.p,q,r) are assigned weights, and v is the input signal received by the H∞ controller. ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation)
Regarding Claim 8, Venkataraman teaches wherein W1 is a frequency characteristic such that when frequency = 0, 1/W1 < 0 dB. ([0057] The performance weights P.sub.p,q,r are constant scalars and uniformly limit the angular rates of the aircraft across frequency.)
Regarding Claim 9, Venkataraman teaches herein W3 is a frequency characteristic such that when frequency > a control cycle frequency of an associated robot, 1/W3 < 0 dB (Fig. 5 [0064] The effects of sensor noise and atmospheric turbulence can be seen in the high frequency content of φ)
Regarding Claim 10, Venkataraman teaches wherein W3 is a frequency characteristic such that when frequency > a measured sensor noise frequency of an associated robot, 1/W3< 0 dB. (Fig. 5 [0064] The effects of sensor noise and atmospheric turbulence can be seen in the high frequency content of φ)
Regarding Claim 20, Venkataraman teaches wherein: 
    PNG
    media_image1.png
    33
    74
    media_image1.png
    Greyscale
 wherein K is the H∞ controller ([0057] FIG. 4 depicts a conceptual block diagram of an H.sub.∞ control law implementation),
Venkataraman does not expressly disclose, but Frankhauser discloses wherein I is an identity matrix (Page 16 element C matrix is the identity matrix), wherein G is the state-feedback circuit (Page 17 Fig. 2.5 LQR controller with linear model P), wherein R is indicative of control effort (Page 17 Fig. 2.5 LQR controller with linear model P input signal element r)
In this way, the system of Frankhauser includes an identity matrix, state feedback circuit and control effort in the LQR Controller. Like Venkataraman, Frankhauser is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Frankhauser, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Frankhauser to the system of Venkataraman since doing do would enhance the system by including an identity matrix, state feedback circuit and control effort in the LQR Controller.
Venkataraman does not expressly disclose, but Hojo discloses wherein S is indicative of a sensitivity function (Fig. 3 element 13 sensitivity weight Ws), and wherein T is indicative of a complementary sensitivity function. (FIG. 3, the complementary sensitivity weight Wt element 14)
In this way, the system of Hojo includes a sensitivity weight and a complementary sensitivity weight. Like Venkataraman, Hojo is concerned with stabilizing a device using H∞.  
Therefore, from these teaching of Venkataraman and Hojo, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Hojo to the system of Venkataraman since doing do would enhance the system by including a sensitivity weight and a complementary sensitivity weight.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (US 20170349267 A1) in view of Fong (“Design and build a ballbot”) from the IDS
Regarding Claim 14, Venkataraman does not expressly disclose, but Fong discloses wherein the robot is a ballbot (Page 3 Fig. 2 Existing Ballbots)
In this way, the system of Fong includes a ballbot. Like Venkataraman, Fong is concerned with stabilizing a robot.  
Therefore, from these teaching of Venkataraman and Fong, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fong to the system of Venkataraman since doing do would enhance the system by including a ballbot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664    
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664